Exhibit 10.21

 

[g160621ko01i001.jpg]

 

Via Hand Delivery

 

June 24, 2016

 

Mark J. Gergen

 

Re: Transition & Separation Agreement

 

Dear Mark:

 

This letter sets forth the terms and conditions of our mutual agreement
(“Agreement’’) regarding your transition from employment with Mirati
Therapeutics, Inc. (the “Company”). This Agreement shall become effective on the
“Effective Date” as defined in Section 10 herein. You and the Company hereby
agree as follows:

 

1.                                      Separation Date.    You and the Company
have agreed that you will resign your employment with the Company. The effective
date of your resignation will be September 16, 2016 (the “Resignation Date’’).

 

2.                                      Transition Services and Salary.   
During the time period from the date of this letter through the Resignation Date
(the “Transition Period’’). you will continue to report to the Company’s Chief
Executive Officer (“CEO”) serving as an advisor to the CEO, on an ad hoc basis.
working on such matters as requested by the CEO that have been customarily
associated with your role with the Company to date and such transition matters
as may be requested by the CEO, including the performance of other reasonable
services necessary to fully and effectively assist the Company with your
transition. During the Transition Period you will continue to receive your base
salary as currently in effect and you will continue to participate in the
Company benefit programs in which you are currently enrolled.

 

3.                                      Separation
Benefits.                              On the Resignation Date, the Company will
pay you your accrued and unpaid salary, including accrued but unused vacation,
earned for services performed through that date. In addition, in exchange for
your releases and covenants in this Agreement, and provided that (i) this
Agreement has become effective as specified in Section 10 hereof and (ii)  you
execute and deliver to the Company the Closing Release and Waiver of Claims
attached as Exhibit A and allow it to become effective per its terms (the
“Closing Release”), which in no event shall occur later than 30 days after your
Resignation Date, the Company shall provide you with the following: (a) an
amount equivalent to 12 months’ of your base salary as in effect on the
Resignation Date, less required deductions, to be paid in equal installments on
the Company’s regularly-scheduled payroll dates beginning with the first such
payroll date following the Resignation Date (or, if later, the date the Closing
Release becomes effective per its terms within 30 days after your Resignation
Date); (b) provided that you timely elect COBRA continuation coverage pursuant
to the Company’s group health insurance plan, direct payment of the COBRA
premium for such health insurance as you (and your family, if applicable) were
enrolled as of the Resignation Date until the earlier of (x) 12 months following
the Resignation Date; (y) the date

 

9393 Towne Centre Drive, Suite 200, San Diego, CA 92121

T 858.332.3410     E info@mirati.com     W mirati.com

 

[g160621ko01i002.jpg]

 

--------------------------------------------------------------------------------


 

you become eligible for group health insurance coverage through a new employer;
or (z) the date you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination (such applicable period of direct payment,
the “COBRA Premium Period’) and (c)  notwithstanding anything to the contrary in
the governing plan or applicable award agreement under which you were granted
options to purchase shares of the Company common stock (the “Stock Agreements”),
you will be permitted to exercise the vested portions of your outstanding
options to purchase common stock of the Company until the later of (1) the final
day of the applicable post-termination exercise period provided in the relevant
option agreement; or (2)  June 30, 2017; provided, however, that no option shall
be exercisable later than the original expiration of the term of such option and
the options shall remain subject to earlier termination in connection with the
terms of the equity incentive plan under which they were granted and all other
terms of such plan and applicable option agreements, except to the extent
modified in this Agreement. You understand that the extension of the
post-termination exercise period of your options may disqualify, immediately as
of the date you execute this Agreement, any stock options that were previously
considered “incentive stock options” under Section 422  of the Internal Revenue
Code of 1986, as amended (the “Code”), under the rules of the Code, and you
expressly agree to such treatment. In the event you become covered under another
employer’s group health plan or otherwise cease to be eligible for COBRA during
the COBRA Premium Period, you must immediately notify the Company of such
event.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to you a
taxable monthly payment in an amount equal to the monthly COBRA premium that you
would be required to pay to continue your group health coverage in effect on the
date of your employment termination (which amount shall be based on the premium
for the first month of COBRA coverage), which payments shall be made on the last
day of each month regardless of whether you elect COBRA continuation coverage
and shall end on the earlier of (1) the date upon which you obtain other
employment or (II) the last day of the twelfth calendar month following the
Resignation Date.

 

4.                                      Termination prior to Resignation Date.
  The Company or you may, upon written notice, terminate your employment prior
to the Resignation Date, at any time and for any reason or no reason, with or
without Cause (as defined in the Amended and Restated Employment Agreement dated
February 15, 2013 between the Company and you (the “Employment Agreement”)). In
the event your employment terminates prior to the Resignation Date as a result
of a subsequent termination by the Company, your resignation for Good Reason, or
a mutually agreed change to the Resignation Date, the Company shall provide you
the benefits specified in Section 3 subject to the provisions thereof, measured
from your date of termination of employment by the Company. For the avoidance of
doubt, this Agreement, the Transition Period and other matters contemplated
herein shall not constitute an event giving you “Good Reason” to terminate your
employment under the Employment Agreement.

 

2

--------------------------------------------------------------------------------


 

5.                                      Expense Reimbursement.   You will submit
your final documented expense reimbursement statement reflecting all business
expenses you incurred prior to and including the Resignation Date, if any, for
which you seek reimbursement no later than October 14, 2016 (or such later date
as may be specified by the Company). The Company shall reimburse your expenses
pursuant to Company policy and regular business practice. Company agrees to
reimburse you for reasonable attorney’s fees incurred for review of this
agreement up to a total amount not to exceed $1,000.

 

6.                                      Other Compensation and Benefits.  
Except as expressly provided herein, you acknowledge and agree that you are not
entitled to and will not receive any additional compensation, severance, or
benefits from the Company. You expressly agree and acknowledge that the benefits
provided to you in this Agreement are in lieu of, and not in addition to, any
benefits you might otherwise be entitled to pursuant to the Employment
Agreement, including but not limited to severance, benefits, bonus, notice of
termination of your employment or pay in lieu of notice.

 

7.                                      Company Property.   On the Resignation
Date or such earlier date as the Company may specify, you will return to the
Company all Company documents (and all copies thereof) and other Company
property in your possession or your control, including, but not limited to,
Company files, business plans, notes, samples, drawings, specifications,
calculations, sequences, data, computer-recorded information, tangible property,
including, but not limited to, cellular phones, computers, credit cards, entry
cards, keys and any other materials of any nature pertaining to your work with
the Company, and any documents or data of any description (or any reproduction
of any documents or data).

 

8.                                      Confidentiality and Publicity.   The
provisions of this Agreement shall be held in strictest confidence by you and
the Company and shall not be publicized or disclosed in any manner whatsoever;
provided, however, that this Agreement may be disclosed (a) in confidence, to
your immediate family, (b) in confidence, to your attorneys, accountants,
auditors, tax preparers, and financial advisors, (c) by the Company as needed to
promote the legitimate business needs of the Company (such as required filings,
due diligence, or audit) and in accordance with its treatment of any similar
agreement with an executive employee of the Company, and (d) to the limited
extent such disclosure may be necessary to effectuate or enforce its terms or as
otherwise required by law.

 

3

--------------------------------------------------------------------------------


 

9.                                      Release of Claims.   In exchange for the
consideration provided to you by this Agreement that you are not otherwise
entitled to receive, you hereby generally and completely release the Company and
its directors, officers. employees, shareholders, partners. agents. attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations. both known and
unknown, that arise out of or are in any way related to events, acts, conduct.
or omissions occurring prior to your signing this Agreement. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to your employment with the Company or the termination of that
employment; (2) to the extent permissible by law, all claims related to your
compensation or benefits from the Company, including salary. bonuses, stock,
equity, commissions, vacation pay, expense reimbursements, severance pay, or
fringe benefits; (3) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Employee Retirement Income Security Act, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), California Labor Code §970, and
the California Fair Employment and Housing Act (as amended). This release does
not extend to any obligations incurred under this Agreement. This release does
not release claims that cannot be released as a matter of law, including, but
not limited to (1) claims under the Workers’ Compensation Act; (2) claims under
the Unemployment Insurance Code; and (3) your right to file a charge with or
participate in a charge by the Equal Opportunity Commission or any other local,
state or federal administrative body or government agency that is authorized to
enforce laws related to employment, with the understanding that any such filing
or participation does not give you the right to recover any monetary damages
against the Company and the understanding that your release herein bars you from
recovering such monetary relief from the Company.

 

10.                               ADEA.   You acknowledge that you are knowingly
and voluntarily waiving and releasing any rights you may have under the federal
Age Discrimination in Employment Act of 1967. as amended (“ADEA”). You also
acknowledge that the consideration given for the waiver in the above paragraph
is in addition to anything of value to which you were already entitled. You are
advised by this writing, as required by the ADEA that: (a) your waiver and
release do not apply to any claims that may arise after you sign this Agreement;
(b) You should consult with an attorney prior to executing this release; (c) you
have twenty-one (21) days within which to consider this release (although you
may choose to voluntarily execute this release earlier);    (d) you have seven
(7) days following the execution ofthis release to revoke this Agreement; and
(e) this Agreement will not be effective until the eighth day after this
Agreement has been signed both by you and by the Company, provided that you have
not earlier revoked this Agreement (the (“Effective Date”) and you will not
entitled to receive any of the benefits specified by this Agreement unless it
becomes effective. 

 

4

--------------------------------------------------------------------------------


 

11.                               Section 1542 Waiver.   In giving this release,
which includes claims which may be unknown to you at present, you hereby
acknowledge that you have read and understand Section 1542 of the Civil Code of
the State of California which reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

You hereby expressly waive and relinquish all rights and benefits under this
section and any law or legal principle of similar effect in any jurisdiction
with respect to claims released hereby.

 

12.                               Confidential Information and Proprietary
Information Obligations.   You acknowledge your continuing obligation to comply
with your Proprietary Information and Invention Assignment Agreement (“PIIAA”).
You represent that you have not violated and will not violate the PIIAA prior to
the Effective Date or thereafter. Your breach of the foregoing agreements and
acknowledgments will result in unique and special harm to the Company and
therefore the Company shall have the right to enforce this Agreement and any of
its provisions by injunction, specific performance or other equitable relief
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

 

13.                               Non-disparagement.   You agree that you will
not at any time disparage the Company or its officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that you shall
respond accurately and fully to any questions, inquiry or request for
information when required by legal process. The Company agrees that it will
instruct its Board of Directors and Officers not to at any time disparage you in
any manner likely to be harmful to you or your business or your business or
personal reputation.

 

14.                               Non-solicitation of Company Employees.   You
agree that for a period of twelve (12) months immediately following the
Separation Date, you shall not either directly or indirectly solicit, induce,
recruit, or encourage any of the Company’s employees to terminate, leave, reduce
or truncate their employment with the Company.

 

15.                               Cooperation and Assistance.   You agree that
you will not voluntarily provide assistance, information or advice, directly or
indirectly (including through agents or attorneys), to any person or entity in
connection with any claim by or against the Company, nor shall you induce or
encourage any person or entity to do so. You agree that the foregoing sentence
shall not prohibit you from testifying truthfully under subpoena or providing
other assistance under compulsion of law. You agree to provide (voluntarily and
without legal compulsion) reasonable cooperation and accurate and complete
information to the Company in the event of litigation involving the Company or
its officers or directors and agree that you shall preserve all applicable
privileges of the Company.

 

5

--------------------------------------------------------------------------------


 

16.                               No Admissions.   The parties hereto hereby
acknowledge that this is a compromise settlement of various matters, and that
the promised payments in consideration of this Agreement shall not be construed
to be an admission of any liability or obligation by either party to the other
party or to any other person whomsoever.

 

17.                               Section 409A.    The severance benefits under
this Agreement are intended to satisfy the exemptions from application of
Section 409A of the Code and any regulations and guidance that has been
promulgated or may be promulgated from time to time thereunder and any state law
of similar effect (collectively “Section 409A”) provided under U.S. Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-l(b)(5) and 1.409A-l(b)(9), as
applicable, or such other exemptions from Section 409A, and any ambiguities
herein shall be interpreted accordingly. However, if such exemptions from
Section 409A are not available and you are a “specified employee” within the
meaning of Section 409A at the time of your Separation from Service (within the
meaning of Section 409A), then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, any severance payments or benefits
under this Agreement that would be considered deferred compensation under
Section 409A (the “Deferred Payments”) that would otherwise be due to you under
this Agreement will accrue and will be paid in a lump sum payment on the date
that is the earlier of (i) six (6) moths and one (1) day following the date of
your Separation from Service or (ii) your death (such rule, the “Six Month Delay
Rule”). All subsequent Deferred Payments following the application of the Six
Month Delay Rule, if any, will be payable in accordance with the payment
schedule applicable to each payment.

 

In no event shall payment of any benefits under this Agreement be made prior to
the effective date of the Closing Release. If the Company determines that any
payments or benefits provided under this Agreement constitute Deferred Payments,
and your Separation from Service occurs at a time during the calendar year when
the Closing Release could become effective in the calendar year following the
calendar year in which your Separation from Service occurs, then regardless of
when the Closing Release is returned to the Company and becomes effective, the
Closing Release will not be deemed effective (solely for purposes of timing of
payments under this section) any earlier than the latest permitted effective
date (the “Closing Release Deadline”). If the Company determines that any
payments or benefits provided under this Agreement are Deferred Payments, then
except to the extent that payments may be delayed pursuant to the Six Month
Delay Rule pursuant to the preceding paragraph, on the first regular payroll
date following the effective date of the Closing Release, the Company shall
(1) pay you a lump sum amount equal to the sum of the benefit payments that you
would otherwise have received through such payroll date but for the delay in
payment related to the effectiveness of the Closing Release and (2) commence
paying the balance, if any, of the benefits in accordance with the applicable
payment schedule.

 

6

--------------------------------------------------------------------------------


 

It is the intent for all payments and benefits under this Agreement to be exempt
from Section 409A or, if not exempt, to comply with the requirements of
Section 409A so that none of the payments and benefits will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to so comply. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment for purposes
of Section 1.409A-2(b)(2) of the U.S. Treasury Regulations.

 

18.                               Entire Agreement.    This Agreement
constitutes the complete, fmal and exclusive embodiment of the entire Agreement
between you and the Company with regard to the subject matter hereof, with the
exception of the PIIAA, the Indemnity Agreement (as defined below), and the
Stock Agreements, except as amended herein. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein. It may not be modified except in a writing signed by you and
the Chief Executive Officer of the Company. Each party has carefully read this
Agreement, has been afforded the opportunity to be advised of its meaning and
consequences by his or its respective attorneys, and signed the same of his or
its free will. For the avoidance of doubt, this Agreement does not supersede the
Indemnity Agreement by and between you and the Company dated July 1, 2013 (the
“Indemnity Agreement”). You will continue to enjoy any and all rights you
currently enjoy pursuant and subject to the terms of the Indemnity Agreement,
and to the extent permitted by Delaware law.

 

19.                               Successors and Assigns.    This Agreement
shall bind the heirs, personal representatives, successors, assigns, executors,
and administrators of each party, and inure to the benefit of each party, its
agents, directors, officers, employees, servants, heirs, successors and assigns.

 

20.                               Applicable Law.   This Agreement shall be
deemed to have been entered into and shall be construed and enforced in
accordance with the laws of the State of California as applied to contracts made
and to be performed entirely within California.

 

21.                               Severability.    If a court of competent
jurisdiction determines that any term or provision Of this Agreement is invalid
or unenforceable, in whole or in part, then the remaining terms and provisions
hereof shall be unimpaired. Such court will have the authority to modify or
replace the invalid or unenforceable term or provision with a valid and
enforceable term or provision that most accurately represents the parties’
intention with respect to the invalid or unenforceable term or provision.

 

22.                               Indemnity.   You represent that you have not
assigned or otherwise alienated the claims released by this Agreement and that
you will indemnify and save harmless the Company from any loss incurred directly
or indirectly by reason of the falsity or inaccuracy of said representation.

 

7

--------------------------------------------------------------------------------


 

23.                               Authorization.   You warrant and represent
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein
and, further, that you are fully entitled and duly authorized to give the
releases herein.

 

24.                               Counterparts.   This Agreement may be executed
in counterparts. each of which shall be deemed an original, all of which
together shall constitute one and the same instrument.

 

25.                               Section Headings.   The section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

Please sign and date below and return this Agreement to me.

 

Sincerely,

 

MIRATI THERAPEUTICS, INC.

 

 

/s/ Charles M. Baum

 

Charles M. Baum, Chief Executive Officer

 

 

HAVING READ AND REVIEWED THE FOREGOING, I HEREBY AGREE TO AND ACCEPT THE TERMS
AND CONDITIONS OF THIS AGREEMENT AS STATED ABOVE.

 

Dated:

June 24, 2016

 

/s/ Mark J. Gergen

 

 

Mark J. Gergen

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CLOSING RELEASE AND WAIVER OF CLAIMS

 

DO NOT SIGN PRIOR TO THE RESIGNATION DATE

 

TO BE SIGNED AND RETURNED ON THE RESIGNATION DATE OR WITHIN 21

DAYS THEREAFTER

 

--------------------------------------------------------------------------------


 

CLOSING RELEASE AND WAIVER OF CLAIMS

 

TO BE SIGNED FOLLOWING SEPARATION DATE

 

In consideration of the payments and other benefits set forth in Section 3 of
the Transition & Separation Agreement (the “Agreement”) dated June 24, 2016, to
which this form is attached, I, Mark J. Gergen, hereby furnish Mirati
Therapeutics, Inc. (the “Company”), with the following closing release and
waiver (“Release and Waiver”).

 

In exchange for the consideration provided to me by the Agreement that I am not
otherwise entitled to receive, I hereby generally and completely reaffirm my
release of the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended). This release does not extend to any obligations
incurred under the Agreement. This release does not release claims that cannot
be released as a matter of law, including, but not limited to (1) claims under
the Workers’ Compensation Act; (2) claims under the Unemployment Insurance Code;
and (3) your right to file a charge with or participate in a charge by the Equal
Opportunity Commission or any other local, state or federal administrative body
or government agency that is authorized to enforce laws related to employment,
with the understanding that any such filing or participation does not give you
the right to recover any monetary damages against the Company and the
understanding that your release herein bars you from recovering such monetary
relief from the Company.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

 

--------------------------------------------------------------------------------


 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; (c) I have twenty-one (21) days in which to consider
this Release and Waiver (although I may choose voluntarily to execute this
Release and Waiver earlier); (d) I have seven (7) days following the execution
of this Release and Waiver to revoke my consent to this Release and Waiver; and
(e) this Release and Waiver shall not be effective until the eighth day after I
execute this Release and Waiver and the revocation period has expired (the
“Effective Date’’).

 

I acknowledge my continuing obligations under my PIIAA. I understand that among
other things, I must not use or disclose any confidential or proprietary
information of the Company and I must immediately return all Company property
and documents (including all embodiments of proprietary information) and all
copies thereof in my possession or control.

 

The Agreement and this Release and Waiver constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof, with the exception of the PIIAA, the
Indemnity Agreement, and the Stock Agreements, except as amended by the
Agreement. I am not relying on any promise or representation by the Company that
is not expressly stated herein. This Release and Waiver may only be modified by
a writing signed by both me and a duly authorized officer of the Company.

 

Date:

 

2016

 

By:

 

 

 

 

MARK J. GERGEN

 

--------------------------------------------------------------------------------
